Citation Nr: 1317651	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  07-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for a heart disability. 

2.  Entitlement to an increased rating for a right wrist disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and witness

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to July 1978 and again from May 1980 to March 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified before the undersigned at a Travel Board hearing in Phoenix, Arizona, in September 2008.  A transcript of this proceeding has been associated with the claims file.  In January 2011, the Board denied the claim.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In December 2012, the decision was vacated and remanded by the Court to the Board by a Memorandum Opinion.  

Meanwhile, in February 2011, in compliance with the January 2011 Board decision, the RO effectuated a grant service connection for a right wrist disability and assigned a 10 percent disability rating.  The Veteran disagreed with that rating in a September 2011 statement.  The RO notified him that the statement was accepted as a notice of disagreement.  However, a statement of the case has not been issued.  Thus, the claim must be remanded. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Additional development is necessary prior to further disposition of the claims. 

The Veteran contends that his current heart disability had its onset in service.  He contends that while in service, he was diagnosed with a left ventricular dysfunction.

Service treatment records reflect in September 1984, the Veteran was working when he had to stop because he felt a sudden, sharp pain and pressure to his left lower chest.  He had had that feeling once the previous week that lasted four hours.  An EKG had been normal.  There was rebound tenderness at the right lower abdomen.  The assessment was chest pain versus flatulence.  In January 1985, he reported having chest pain for about 15 minutes.  He had had a similar episode approximately two months previously with a diagnosis of gas pain.  There was no shortness of breath, but some nausea was present.  Tachycardia pulse was regular.  There was no apparent chest wall constriction.  The assessment was flatulence.  In July 1986, the Veteran reported sharp chest pain for one day that lasted about two minutes and reoccurred.  He stated he had a heart attack in junior high school and was admitted to the hospital until he felt better.  He reported having taken nitroglycerin for two years.  He described his chest pain as grabbing, squeezing, and gripping.  It would start at the right shoulder with shortness of breath and blurred vision.  He reported that he drank at least 20 cups of coffee a day.  He was stressed and had depression.  He smoked and worked long hours.  He reported two episodes of witnessed syncope that occurred in the previous two months.  An ECG was within normal limits.  A chest x-ray was normal.  The assessment was rule out atypical chest pain/hyperventilation syndrome.  The secondary diagnosis was depression/acute stress reaction.  

A February 2005 post-service myocardial perfusion study showed a "large perfusion defect involving the middle segment anterolateral wall of the left ventricle.  It was larger at rest than stress, characteristic for prior infarction.  No evidence of ischemia."  The impression was anterolateral infarct, middle segment, associated hypokinesis, and an ejection fraction of 49 percent.  On April 2009 VA examination, the Veteran's symptoms included skipped beats, some nausea, and a sensation of being pinched on the left side of the chest.  He had dyspnea and shortness of breath.  A February 2009 exercise stress test had been negative with no evidence of cardiovascular disease.  The VA examiner's assessment was "anterior chest wall syndrome with multiple entries of sick call visits for atypical chest pain for which he was seen in the psychiatric clinic in which electrocardiograms without further definitive diagnostic studies revealed no evidence of cardiovascular disease."

In compliance with the Memorandum Opinion, a VA examination is necessary to determine whether the Veteran's "anterolateral infarct, middle segment, associated hypokinesis" or "anterior chest wall syndrome," or any other identified cardiac disability, was caused or aggravated, or had its onset in, service. 

With regard to the claim for increased rating for a right wrist disability, a statement of the case should be issued in response to the Veteran's notice of disagreement to the assigned rating.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of his cardiac disabilities identified during the pendency of the appeal.  The examiner should review the claims file and note that review.  All opinions should be accompanied by a clear and well-explained rationale.  

a)  Diagnose the Veteran's current cardiac disability.

b)  Is it at least as likely as not (within a 50 percent probability or greater) that the Veteran's diagnosed "anterolateral infarct, middle segment, associated hypokinesis" and/or "anterior chest wall syndrome" were caused or aggravated by service, to include the reports of chest pain in service.  Even if the examiner finds no indication of a current "anterolateral infarct, middle segment, associated hypokinesis" and/or "anterior chest wall syndrome," the examiner should still provide an opinion as to whether those conditions are related to service, as they were diagnosed during the pendency of the appeal. 

2.  Issue a statement of the case to the Veteran and his representative pursuant to the notice of disagreement received in September 2011 as to the February 2011 rating decision, which effectuated the grant of service connection for a right wrist disability and assigned a 10 percent rating.  The Veteran should be informed of the requirements to perfect an appeal as to that issue.  If a substantive appeal is timely filed, the issue should be certified to the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case regarding the claim for service connection for a heart disability.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


